 



EXHIBIT 10.23(a)
      On December 9, 2004, the Compensation Committee of the Board of Directors
took the following actions:


        1. Performance Plan. The Compensation Committee established the
parameters of the performance pool available under the Company Amended and
Restated Performance Plan, including the targets that must be met if such
performance pool is to be funded and distributed to eligible employees,
including executive officers, in connections with a change-in-control
transaction initiated during the fiscal year 2005. The targets are based on the
sale-to-book value ratio of the Company stock for a change-in-control
transaction as measured against a representative index of sale price-to-book
value ratios of public sector commercial bank acquisition transactions.    
      2. Establishment of Performance Goals for 2005. The Compensation Committee
established performance measures that will determine the annual bonuses that may
be earned by the executive officers under the Company’s Annual Incentive
Compensation Plan with respect to the fiscal year 2005. The measures are based
on the Company’s achievement of specified levels of earnings per share, return
on assets and return on equity.